UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13602 The Female Health Company (Name of registrant as specified in its charter) Wisconsin 39-1144397 (State of Incorporation) (I.R.S. Employer Identification No.) 515 N. State Street, Suite 2225 Chicago, IL 60654 (Address of principal executive offices) (Zip Code) 312-595-9123 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as determined by rule 12b-2 of the Exchange Act).Yes¨Nox As of February 6,2009, the registrant had 27,314,679 shares of $0.01 par value common stock outstanding. FORM 10-Q THE FEMALE HEALTH COMPANY AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION PAGE Cautionary Statement Regarding Forward LookingStatements 3 Unaudited Condensed Consolidated Balance Sheets - December 31, 2008 and September 30, 2008 4 Unaudited Condensed Consolidated Statements of Income - Three Months Ended December 31, 2008 and December 31, 2007 5 Unaudited Condensed Consolidated Statements of Cash Flows - Three months Ended December 31, 2008 and December 31, 2007 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Management's Discussion and Analysis 15 Controls and Procedures 28 PART II. OTHER INFORMATION Items 1 – 5 29 Exhibits 30 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain statements included in this quarterly report on Form 10-Q which are not statements of historical fact are intended to be, and are hereby identified as "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievement expressed or implied by such forward-looking statements. Such factors include, among others, the following: the Company's inability to secure adequate capital to fund working capital requirements and advertising and promotional expenditures; factors related to increased competition from existing and new competitors including new product introduction, price reduction and increased spending on marketing; limitations on the Company's opportunities to enter into and/or renew agreements with international partners, the failure of the Company or its partners to successfully market, sell and deliver its product in international markets, and risks inherent in doing business on an international level, such as laws governing medical devices that differ from those in the U.S., unexpected changes in the regulatory requirements, political risks, export restrictions, tariffs and other trade barriers and fluctuations in currency exchange rates; the disruption of production at the Company's manufacturing facilities due to raw material shortages, labor shortages and/or physical damage to the Company's facilities; the Company's inability to manage its growth and to adapt its administrative, operational and financial control systems to the needs of the expanded entity and the failure of management to anticipate, respond to and manage changing business conditions; the loss of the services of executive officers and other key employees and the Company's continued ability to attract and retain highly-skilled and qualified personnel; the costs and other effects of litigation, governmental investigations, legal and administrative cases and proceedings, settlements and investigations; and developments or assertions by or against the Company relating to intellectual property rights. 3 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2008 September 30, 2008 Current Assets: Cash $ 3,190,841 $ 1,922,148 Restricted cash 173,970 211,873 Accounts receivable, net 3,444,439 6,810,050 Inventories, net 1,817,324 1,322,652 Prepaid expenses and other current assets 282,884 414,040 Deferred income taxes 1,600,000 1,600,000 TOTAL CURRENT ASSETS 10,509,458 12,280,763 Other Assets 56,000 55,330 EQUIPMENT, FURNITURE AND FIXTURES Equipment, furniture and fixtures 5,343,312 6,046,283 Less accumulated depreciation and amortization 3,896,454 4,551,638 1,446,858 1,494,645 TOTAL ASSETS $ 12,012,316 $ 13,830,738 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 1,047,221 $ 621,115 Accrued expenses and other current liabilities 1,374,249 2,385,540 Preferred dividends payable 24,575 25,068 TOTAL CURRENT LIABILITIES 2,446,045 3,031,723 Obligations under capital leases 30,573 49,597 Deferred gain on sale of facility 666,233 836,733 Deferred grant income 161,382 203,483 TOTAL LIABILITIES 3,304,233 4,121,536 STOCKHOLDERS’ EQUITY: Convertible preferred stock, Class A Series 1 - - Convertible preferred stock, Class A Series 3 3,076 3,076 Common stock 272,862 271,129 Additional paid-in-capital 65,456,119 65,366,130 Accumulated other comprehensive loss (1,453,131 ) (162,705 ) Accumulated deficit (51,990,155 ) (53,598,971 ) Treasury stock, at cost (3,580,688 ) (2,169,457 ) TOTAL STOCKHOLDERS’ EQUITY 8,708,083 9,709,202 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 12,012,316 $ 13,830,738 See notes to unaudited condensed consolidated financial statements. 4 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended December 31, 2008 2007 Product sales $ 5,311,456 $ 5,734,751 Royalty income 33,382 - Net revenues 5,344,838 5,734,751 Cost of sales 2,903,644 3,368,635 Gross profit 2,441,194 2,366,116 Advertising and promotion 70,794 41,518 Selling, general and administrative 1,861,045 1,493,824 Research and development 70,420 101,129 Total operating expenses 2,002,259 1,636,471 Operating income 438,935 729,645 Interest, net and other income (8,889 ) (9,608 ) Foreign currency transaction gain (1,194,107 ) (115,358 ) 1,202,996 854,611 Income before income taxes 1,641,931 854,611 Income tax expense 8,540 - Net income 1,633,391 854,611 Preferred dividends, Class A, Series 1 - 2,823 Preferred dividends, Class A, Series 3 24,575 37,820 Net income attributable to common stockholders $ 1,608,816 $ 813,968 Basic earnings per common share outstanding $ 0.06 $ 0.03 Basic weighted average common shares outstanding 25,820,224 26,121,460 Diluted earnings per common share outstanding $ 0.06 $ 0.03 Diluted weighted average common shares outstanding 27,984,633 28,688,345 See notes to unaudited condensed consolidated financial statements. 5 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended December 31, 2008 2007 OPERATIONS Net income $ 1,633,391 $ 854,611 Adjustment for noncash items: Depreciation and amortization 54,670 36,432 Amortization of deferred gain on sale/leaseback (22,456 ) (29,211 ) Amortization of deferred income from grant - BLCF (6,149 ) (2,885 ) Increase in inventory obsolescence 18,778 - Interest added to certificate of deposit (669 ) (640 ) Amortization of unearned consulting fees - 57,000 Employee stock compensation 52,934 88,752 Changes in operating assets and liabilities 1,715,292 284,984 Net cash provided by operating activities 3,445,791 1,289,043 INVESTING ACTIVITIES Decrease (increase)in restricted cash 37,902 (149,703 ) Capital expenditures (66,385 ) (180,921 ) Net cash used in investing activities (28,483 ) (330,624 ) FINANCING ACTIVITIES Proceeds from exercise of stock options 7,000 - Proceeds from exercise of warrants - 360,000 Purchases of common stock for treasury shares (1,411,231 ) (355,126 ) Dividends paid on preferred stock (25,068 ) (45,036 ) Payment on capital lease obligations (9,760 ) (4,066 ) Net cash used in financing activities (1,439,059 ) (44,228 ) Effect of exchange rate changes on cash (709,556 ) (109,306 ) Net increase in cash 1,268,693 804,885 Cash at beginning of period 1,922,148 799,421 CASH AT END OF PERIOD $ 3,190,841 $ 1,604,306 Schedule of noncash financing and investing activities: Reduction of accrued expense upon issuance of shares 57,938 29,295 Preferred dividends declared 24,575 40,643 Foreign currency translation adjustment 1,290,426 (218,233 ) See notes to unaudited condensed consolidated financial statements. 6 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - Basis of Presentation The accompanying financial statements are unaudited but in the opinion of management contain all the adjustments (consisting of those of a normal recurring nature) considered necessary to present fairly the financial position and the results of operations and cash flow for the periods presented in conformity with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article8 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statements. Operating results for the three months ended December 31, 2008 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2009. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form10-K for the fiscal year ended September 30, 2008. Principles of consolidation and nature of operations: The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, The Female Health Company – UK, and its wholly owned subsidiaries, The Female Health Company - UK, plc and The Female Health Company (M) SDN. BHD. All significant intercompany transactions and accounts have been eliminated in consolidation. The Female Health Company ("FHC" or the "Company") is currently engaged in the marketing, manufacture and distribution of a consumer health care product, the female condom.The original female condom is known as the “FC Female Condom” in the U.S., and "femidom" or "femy" outside the U.S; the second generation product is known as FC2 throughout the world.The Female Health Company - UK, is the holding company of The Female Health Company - UK, plc, which operates a 40,000 sq. ft. leased manufacturing facility located in London, England. The Female Health Company (M) SDN.BHD leases a 16,000 sq. ft. manufacturing facility located in Selangor D.E., Malaysia. The product is currently sold or available in either or both commercial (private sector) and public sector markets in 116 countries. The product is marketed in 15 countries by various country-specific commercial partners. The Company's standard credit terms vary from 30 to 90 days, depending on the class of trade and customary terms within a territory, so accounts receivable is affected by the mix of purchasers within the quarter.As is typical in the Company's business, extended credit terms may occasionally be offered as a sales promotion.For the past twelve months, the Company's average days sales outstanding has averaged approximately 79 days.Over the past five years, the Company’s bad debt expense has been less than .01% of sales. Under an interim agreement, the Company authorized Hindustan Latex Limited ("HLL") to produce FC2 for sale in India in exchange for a royalty per unit.The companies are in the process of negotiating a permanent agreement. Restricted cash: Restricted cash relates to security provided to one of the Company’s U.K. banks for performance bonds issued in favor of customers. Such security has been extended infrequently and only on occasions where it has been a contract term expressly stipulated as an absolute requirement by the funds provider. The expiration of the bond is defined by the completion of the event such as, but not limited to, delivery of goods or at a period of time after product has been distributed. 7 Settlement of intercompany loan: In December, 2008, a long term intercompany loan from the U.S. parent to the U.K. subsidiary in the amount of $3,572,733 was retired in exchange for a reduction in the intercompany trade accounts payable to the U.K. subsidiary from the U.S. parent company.The settlement of this long term intercompany loan resulted in a foreign currency translation loss of approximately $135,000 which is recognized as a decrease to other comprehensive income. Reclassification: Certain items in the financial statements for the three months ended December 31, 2007 have been reclassified to be consistent with the presentation shown for the three months ended December 31, 2008. NOTE 2 - Earnings per Share Basic EPS is computed by dividing income attributable to common stockholders by the weighted average number of common shares outstanding for the period. In the diluted earnings per share calculation, the numerator is the sum of net income attributable to common stockholders and preferred dividends. Diluted EPS is computed giving effect to all dilutive potential common shares that were outstanding during the period.Dilutive potential common shares consist of the incremental common shares issuable upon conversion of convertible preferred shares and the exercise of stock options and warrants and unvested shares granted to employees. Three Months Ended December 31, 2008 2007 Denominator: Weighted average common shares outstanding – basic 25,820,224 26,121,460 Net effect of dilutive securities: Options 844,385 922,971 Warrants 782,672 847,037 Convertible preferred stock 307,602 529,377 Unvested restricted shares 229,750 267,500 Total net effect of dilutive securities 2,164,409 2,566,885 Weighted average common shares outstanding – diluted 27,984,633 28,688,345 Earnings per common share - basic $ 0.06 $ 0.03 Earnings per common share - diluted $ 0.06 $ 0.03 All the outstanding warrants were included in the computation of diluted net income per shareduring the three months ended December 31, 2008.Warrants to purchase approximately shares of common stock at an exercise price of $3.10 that were outstanding during the three months ended December 31, 2007, were not included in the computation of diluted net income per share because they were out of the moneyand therefore their effect was anti-dilutive. These warrants expired in March 2008. All of the outstanding stock options were also included in the computation for the three months ended December 31, 2008 and 2007. 8 NOTE 3 - Comprehensive Income Total comprehensive income was $342,965 for the three months ended December 31, 2008 and $636,378 for the three months ended December 31, 2007. NOTE 4 -
